Name: 92/247/EEC: Council Decision of 29 April 1992 adopting a specific research and technological development programme in the field of measurements and testing (1990-1994)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  technology and technical regulations;  natural and applied sciences
 Date Published: 1992-05-12

 Avis juridique important|31992D024792/247/EEC: Council Decision of 29 April 1992 adopting a specific research and technological development programme in the field of measurements and testing (1990-1994) Official Journal L 126 , 12/05/1992 P. 0012 - 0018COUNCIL DECISION of 29 April 1992 adopting a specific research and technological development programme in the field of measurements and testing (1990-1994) (92/247/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by its Decision 90/221/Euratom, EEC (4), the Council adopted a third framework programme for Community activities in the field of research and technological development (1990-1994), specifying, inter alia, the measures required for improved harmonization of methods of testing, measuring and analysis, for the elimination of certain obstacles to trade in the large internal market; whereas this Decision should be taken in the light of the grounds set out in the preamble to that Decision; Whereas Article 130k of the Treaty stipulates that the framework programme is to be implemented through specific programmes developed within each activity; Whereas the Joint Research Centre contributes to the realization of these activities, by means of its own programme; whereas close coordination between the Centre and this specific programme should be ensured; Whereas, pursuant to Article 4 and Annex I of Decision 90/221/Euratom, EEC, the amount deemed necessary for the whole framework programme includes an amount of ECU 57 million for the centralized dissemination and exploitation of results, to be divided up in proportion to the amount envisaged for each of the activities; Whereas, in the context of this programme, an assessment should be made of the economic and social impact as well as of any eventual technological risks; Whereas basic research in the field of measurements and testing must be encouraged throughout the Community; Whereas, in addition to the specific programme concerning human resources and mobility, it is necessary to encourage the training of research workers in the context of this programme; Whereas Decision 90/221/Euratom, EEC provides that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at international level; whereas that Decision also provides that Community action is justified where research contributes, inter alia, to the strengthening of the economic and social cohesion of the Community and to the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical excellence; whereas this programme should contribute to the achievement of these objectives; Whereas small and medium-sized enterprises (SME) should be involved to the maximum extent possible in this programme; whereas account should be taken of their special requirements, without prejudice to the scientific and technical quality of this programme; Whereas, in accordance with Article 130g of the Treaty, the Community's activities aimed at strengthening the scientific and technological basis of European industry and encouraging it to become more competitive include promoting cooperation on research and technological development with third countries, particularly European countries, and international organizations; whereas such cooperation may prove particularly beneficial for the development of this programme; Whereas it is necessary, as Annex II to Decision 90/221/Euratom, EEC provides, for the laboratories of the Member State to be equipped with the technical means necessary to carry out measurements and tests in a harmonized manner and to be able to have the validity of their respective results recognized, which is considered of the utmost importance for an adequate functioning of the internal market; Whereas the Scientific and Technical Research Committee (CREST) has been consulted, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme for the European Economic Community in the field of Measurement and Testing, as defined in Annex I, is hereby adopted for a period commencing on 29 April 1992 and ending on 31 December 1994. Article 2 1. The funds estimated as necessary for the execution of the programme amount to ECU 47,52 million, including expenditure on staff and administration amounting to ECU 9 million. 2. An indicative allocation of funds is set out in Annex II. 3. Should the Council take a decision pursuant to Article 1 (4) of Decision 90/221/Euratom, EEC, this Decision shall be adapted accordingly. Article 3 Detailed rules for the implementation of the programme and the amount of the Community's financial contribution are set out in Annex III. Article 4 1. In the second year of the implementation of the programme, the Commission shall review it and send a report on the results of its review to the European Parliament, the Council and the Economic and Social Committee; the report shall be accompanied, where necessary, by proposals for amendment of the programme. 2. At the end of the programme, an evaluation of the results achieved shall be conducted for the Commission by a Group of independent experts. The Group's report, together with the Commission's comments, shall be submitted to the European Parliament, the Council and the Economic and Social Committee. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (4) of Decision 90/221/Euratom, EEC. Article 5 1. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular the arrangements for the dissemination, protection and exploitation of research results, in accordance with the provisions adopted pursuant to the second paragraph of Article 130k of the Treaty. 2. A work programme shall be drawn up in accordance with the objectives set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, together with the corresponding financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 1. The Commission shall be responsible for the implementation of the programme. It shall be assisted by a Committee of an advisory nature composed of the representatives of the Member States and chaired by the representative of the Commission. 2. In the cases referred to in Article 7 (1), the representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time-limit which the Chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 3. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 4. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 1. The procedure laid down in Article 6 shall apply in particular to: - the preparation and updating of the work programme referred to in Article 5 (2); - the contents of the calls for proposals; - the assessment of the projects provided for in Annex III and the estimated amount of the Community's contribution to them; - departures from the general rules set out in Annex III; - the participation in any project by non-Community bodies and enterprises referred to in Article 8; - any adaptation of the indicative breakdown of the amount set out in Annex II; - the measures to be undertaken to evaluate the programme; - arrangements for the dissemination, protection and exploitation of the results of research carried out under the programme. 2. The Commission shall inform the Committee of the implementation of the concerted actions and accompanying measures referred to in Annex III. Article 8 1. The Commission is hereby authorized to negotiate, in accordance with Article 130n of the Treaty, international agreements with third countries which are members of COST, in particular the member countries of EFTA and the countries of Central and Eastern Europe, with a view to associating them with all, or part, of the programme. 2. When framework agreements for scientific and technical cooperation have been concluded between the Community and European non-Member States, bodies and enterprises established in those countries may, on the basis of the criterion of mutual benefit, be allowed to become partners in a project undertaken within the programme. No contracting body based outside the Community and participating as a partner in a project undertaken under the programme may benefit from Community financing for this programme. Such bodies shall contribute to the general administrative costs. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 29 April 1992. For the Council The President Luis VALENTE DE OLIVEIRA (1) OJ No C 174, 16. 7. 1990, p. 35. (2) OJ No C 326, 16. 12. 1991, p. 128 and Decision of 11 March 1992 (not yet published in the Official Journal). (3) OJ No C 41, 18. 2. 1991, p. 4. (4) OJ No L 117, 8. 5. 1990, p. 28. ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES AND CONTENT This specific programme fully reflects the approach embodied in the third Framework Programme in terms of the scientific and technical goals and the underlying aims which it pursues. Paragraph 2C of Annex II of the Framework Programme forms an integral part of the present specific programme. The aim is to achieve better harmonization of measuring, analytical and testing methods and to assist in the development of new methods for measurements and testing in Europe, as well as to seek to provide generic tools for securing accurate and valid measurements. To attain this objective, advances must be made in measurements, testing techniques and chemical analyses where they are not sufficiently accurate and, therefore, laboratories cannot mutually agree on their results and where the measurement methods are insufficient to satisfy the new challenges in industry, in the monitoring of the environment, food quality and health and in the facilitation of trade within the Single Market. The aim is also to develop new methods of physical measurement and chemical and biological analysis, and to establish a good understanding of the generic limitation and sources of error inherent in current methods with a view to improving them in the most efficient way. Support will also be provided for collaborative research and development into new or improved measurement standards, and into innovative means of calibration, which contribute to meeting the overall aim of the programme and which are more effectively or economically undertaken at Community level. The research activities will be closely connected to the requirements of the internal market (as specified in the White Paper on the Completion of the Internal Market) and to the implementation of specific Community policies. Close coordination with the relevant research programmes, European metrology and organizations concerned with standardization (such as, for example, CEN/CENELEC) will be also assured. The following presents an analytical description of the content of the programme, based on, and taking account of, the above elements. AREA 1: SUPPORT TO REGULATIONS AND DIRECTIVES The aim is to improve methods of obtaining reliable and internationally accepted results for the application of Directives, in particular on food products, industrial products, environment and health. The work will consist in developing, improving or harmonizing the test methods required for the implementation of existing Directives and the preparation of new Regulations and Directives. Accordingly, work will concentrate on, in particular: - analysis of agricultural products, including animal feedingstuffs, - analysis of prepared foodstuffs, - measurement of contaminants in the air, in water and in soil (including bacterial contamination), - measurement of noise and of harmful substances in the workplace, - biomedical analysis, - testing of industrial products. For existing Regulations and Directives, collaboration between the different laboratories will be encouraged, so as to help overcome difficulties in the application and harmonization of methodologies. AREA 2: SECTORAL TESTING PROBLEMS The aim will be to contribute to the implementation of 'the Global Approach to Conformity Assessment' of industrial products (Council Resolution of 21 December 1989 (1)) through support to European Standardization, laboratory accreditation and mutual recognition. The work will consist in developing collaborative projects to improve measuring and testing techniques for industrial products, in order to achieve agreed results at Community level between laboratories within a particular industrial sector. This will include: - collaborative projects for improving or developing new testing methods which are likely to become European standards (CEN, CENELEC) where advances in the corresponding field are insufficient for the introduction of a directive on a given product; - collaborative projects for the improvement of standardized measuring and testing methods where the application thereof presents difficulties; - support for the organization of comparative studies amongst laboratories where this is necessary to facilitate mutual recognition agreements amongst test laboratories. AREA 3: COMMON MEANS OF CALIBRATION FOR THE COMMUNITY The objective is to support projects to develop the calibration means required by testing laboratories in the Community, to ensure that measurements and tests are done on a common basis and can be compared also with measurements done outside the Community. With regard to physical measurements, transfer standards will be developed to enable smaller national metrology laboratories to establish relations and traceability of measurements with larger organizations. This will be done with particular attention to the needs of the newer Member States. With regard to chemical analyses, work will include support for collaborative projects towards establishing an internationally recognized framework for chemical measurements including primary chemical standards and secondary standards. More specifically, reference materials will be developed for the most important parameters of the measurements made in the food sector, agriculture, the environment and biomedical analysis, as described in Area 1. AREA 4: DEVELOPMENT OF NEW METHODS OF MEASUREMENTS The aim is to develop new methods of measurements and analysis as required by Community policies. Basic research will be undertaken to achieve this aim. Such development will concentrate on: - R & D on measurement principles which could lead to new types of instrumentation; - new measurement methods in the specialist areas mentioned above (Area 1), in particular the determination of the chemical form of polluting elements (speciation), food and biomedical analyses; - R & D into new measurement methods required to relate frequently made measurements to the framework arising from Area 3. The work will be carried out in coordination with other specific R & D programmes within the Framework Programme. (1) OJ No C 10, 16. 1. 1990, p. 1. ANNEX II INDICATIVE BREAKDOWN OF FUNDS DEEMED NECESSARY (in million ecus) Area Allocation 1. Support to Regulations and Directives 12 2. Sectorial testing problems 11,52 3. Support to means of calibration 12 4. Development of new methods of measurements 12 47,52 (1) (2) (1) Including expenditure on staff amounting to ECU 6 million and administration expenditure totalling ECU 3 million. (2) An amount deemed necessary of ECU 0,48 million, not included in the ECU 47,52 million, will be earmarked as the contribution from the specific programme in the field of measurements and testing to the centralized scheme for the dissemination and exploitation of results. An amount equivalent to at least 10 % of the total shall be used for projects encouraging fundamental research, which shall be clearly identified. An amount equivalent to at least 2 % of the total shall be devoted to training of researchers in the fields covered by this specific programme. An additional amount of ECU 92 million will be allocated to JRC research in the field of measurements and testing, including an amount of ECU 0,92 million representing the JRC contribution to the centralized scheme for dissemination and exploitation of results under this specific programme. The breakdown between different areas does not exclude the possibility that projects could cover several areas. ANNEX III RULES FOR IMPLEMENTING THE PROGRAMME 1. The Commission will implement the programme on the basis of the scientific and technical content described in Annex I. 2. The rules for implementing the programme, referred to in Article 3, comprise research and technological development projects, concerted actions and accompanying measures. Selection of projects must take account of the criteria listed in Annex III to Decision 90/221/Euratom, EEC and of the objectives set out in Annex I to this programme. - Research projects The projects will be the subject of shared-cost research and technological development contracts and Community financial participation which will not normally be more than 50 %. Universities and other research centres participating in shared-cost projects will have the option of requesting, for each project, either 50 % funding of total expenditure or 100 % funding of the additional marginal costs. Shared-cost research projects must, as a general rule, be carried out by participants established within the Community. Projects in which, for example, universities, research organizations and industrial firms, including small and medium-sized enterprises, may take part must provide, as a general rule, for the participation of at least two partners, independent of each other and established in different Member States. Contracts relating to shared-cost research projects must as a general rule be concluded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. - Concerted actions Concerted actions consist of action by the Community to coordinate the individual research activities carried out in the Member States. They may benefit from funding of up to 100 % of coordinating expenditure. - Accompanying measures The accompanying measures referred to in Article 7 and described in Annex I will in particular be implemented through: - the organization of seminars, workshops and scientific conferences; - internal coordination through the creation of integrating groups (in particular between testing laboratories); - training of specialists; - storage and dissemination of the reference materials certified at Community level; - promotion of the exploitation of results; - independent scientific and strategic evaluation of the operation of the projects and the programme. 3. The knowledge acquired in the course of the projects will be disseminated both within the specific programme and by means of a centralized activity, pursuant to the Decision referred to in the third subparagraph of Article 4 of Decision 90/221/Euratom, EEC.